Citation Nr: 1040254	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-21 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left eye scar.

2.  Entitlement to service connection for left eye vision loss.

3.  Entitlement to an increased initial disability evaluation for 
PTSD, rated as 10 percent disabling from October 20, 2004 to 
November 1, 2007, and as 30 percent disabling since November 2, 
2007.

4.  Entitlement to service connection for neuropathy of the left 
side.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970 
and from September 1980 to February 1981 with service in the Army 
Reserves from 1970 to 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision dated in October 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO denied the benefit sought on 
appeal.  Thereafter, the case was referred to the Board for 
appellate review.  

In a January 2008 rating decision, the RO granted an increased 
evaluation to 30 percent for PTSD, effective November 2, 2007.  
In any event, the issue pertaining to the rating of this 
disability remains before the Board because the increased 
evaluation that was awarded by the January 2008 determination was 
not a complete grant of the maximum benefits available.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's 
claim for an increased rating for his service connected PTSD is 
characterized as is listed on the cover page of this decision.  
Additionally, due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Cleveland, 
Ohio.  

The issue of entitlement to service connection for neuropathy of 
the left side is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.   The probative evidence of record shows a relationship 
between service and a left eye scar.

2.  The probative evidence of record shows no causal or 
etiological relationship between service and left eye vision 
loss.

3.  For the entire period on appeal, the probative evidence of 
record shows the Veteran's PTSD is moderate in nature and is 
manifested by reduced productivity and interference with his 
ability to interact effectively due to such symptoms as a 
depressed mood, suspiciousness, arousal, chronic sleep 
impairment, irritability, anxiety, panic, avoidance, and suicidal 
ideation.


CONCLUSIONS OF LAW

1.  A left eye scar was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).

2.  Left eye vision loss was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

3.  From October 20, 2004 to November 1, 2007, the criteria for a 
50 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

4.  From November 2, 2007, the criteria for a 50 percent rating 
for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
with respect to the issue of entitlement to service connection 
for a left eye scar, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

With respect to the remaining issues adjudicated herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, an April 
2005 letter was sent to the Veteran in accordance with the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was needed 
to substantiate the issues; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to this claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Court has held that VCAA notice is not required under 
circumstances where a claim for service connection is granted, a 
rating and an effective date are assigned, and the claimant files 
an appeal as to the evaluation assigned to that grant.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service 
connected PTSD essentially falls within this fact pattern.  Prior 
to the RO's October 2005 grant of service connection for PTSD, 
the Veteran was notified (by an April 2005 letter) of the 
evidence needed to establish that underlying issue.  After 
receiving notice of the award of service connection for this 
disability here at issue, the Veteran perfected a timely appeal 
with respect to the rating initially assigned to the grant.  
Clearly, no further section 5103(a) notice is required for this 
increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the June 2006 
statement of the case (SOC), and the subsequent supplemental 
statements of the case (SSOCs), including most recently in August 
2009] that contain notice of VA's rating criteria, his appellate 
rights, a summary of relevant evidence, citations to applicable 
law, and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of this increased rating 
claim is required.  

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained to the extent 
possible and associated with the claims file.  The Board notes 
that although the Veteran's personnel records were obtained, his 
service treatment records are not available for review.  The 
Veteran's service treatment records were requested from the 
National Personnel Records Center (NPRC) and the NPRC provided a 
response in December 2004, indicating that the records were not 
available.  

When, as here, a Veteran's complete service treatment records are 
unavailable through no fault of his, the VA's duty to assist, 
duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-the-
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
However, the threshold for allowance of a claim is not lowered 
and the need for probative medical nexus evidence causally 
relating the current disability at issue to service is not 
eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Board notes specifically that the Veteran was afforded VA 
examinations in July 2005, August 2005, November 2007, and July 
2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).   As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case are 
adequate as they contain a description of the history of the 
disabilities at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria where appropriate; and provide medical opinions where 
requested.  

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claims. The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.



Service Connection

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

If the record demonstrates that a veteran engaged in combat with 
enemy forces, then by statute VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory lay 
or other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection of 
such injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  Section 
1154(b) allows combat veterans, in certain circumstances, to use 
lay evidence to establish the incurrence of a disease or injury 
in service. ' However, the provisions of section 1154(b) do not 
provide a substitute for medical-nexus evidence. . ." Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only 
to relax the evidentiary burden to establish incurrence of a 
disease or injury in service. Id. 

The Veteran contends that his current left eye scar and left eye 
vision loss were caused by a shrapnel wound he sustained to the 
left eye in service, during combat.  The Board notes that combat 
action has been conceded and the Veteran's DD 214 shows that he 
received a Purple Heart and a Combat Infantry Badge for his 
service in the Republic of Vietnam from his first period of 
active duty from June 1967 to March 1970.

Initially, the Board notes that the Veteran is competent to 
attest to conditions of his service.  See 38 U.S.C.A. § 1154(a) 
(2009).  Further, clear and convincing evidence to the contrary 
is required to rebut service connection of injury or disease that 
is consistent with the Veteran's combat service.  See 38 U.S.C.A. 
§ 1154(b).

Turning to the merits of the Veteran's claims, the Board notes 
once more that a search for the Veteran's service treatment 
records found that they were unavailable.  However, the Veteran's 
complete personnel records (from periods of active and reserve 
service) have been associated with the claims file.  A review of 
the Veteran's personnel records shows no notation of an injury or 
other problem with the left eye.  Notably, the Veteran enlisted 
for reserve service in the Army in November 1978.  A screening 
physical examination for recruitment, dated November 1978,  shows 
no history of injury or illness to the Veteran's eyes.  
Specifically,  the Veteran wrote on the examination form that he 
had never had and did not currently have an injury or illness 
involving the eyes.

The Board notes that the Veteran has a history of a non-service 
connected brain surgery in 1999, as well as a history of 
treatment for non-service connected seizures.

A July 2004 VA neurology treatment record indicates that the 
Veteran reported monocular, gradual onset of left visual loss 
which began insidiously after resection and radiation for his 
left intracranial astrocytoma in 1999.  In an October 2004 VA 
treatment record, the Veteran reported experiencing an aura of a 
black line across the left eye prior to the onset of his 
seizures.  The examiner diagnosed decreased visual acuity in the 
left eye without apparent neuro-opthalmolic explanation.  She 
stated that the absence of an APD or pallor made optic neuropathy 
highly unlikely.

In a September 2004, private treatment record by Dr. A. L. S., 
noted the Veteran's left eye vision loss and opined that such 
limitation would be equal but not additive to limitations from 
seizures, unless vision in the right eye was also impaired.  He 
noted that the findings showed no problems with the right eye.

In July 2005, the Veteran was afforded a VA examination of the 
left eye.  The examiner noted the Veteran's history of a gradual 
onset of vision loss in the left eye after a 1999 brain surgery.  
The examiner also noted a July 1, 2005 examination in which the 
Veteran's prior report that he sustained an eye injury from a 
shrapnel wound in Vietnam.  He said that he used to see 20/400 in 
that eye, but now it was blurry.  Visual acuity in the left eye 
was 5/700.  Upon examination, the diagnosis was decreased best-
corrected visual acuity of the left eye of unknown origin.  The 
examiner stated that there were no changes to the ocular 
structures that explained this decrease in vision and that the 
chorioretinal scarring and the cataract in the left eye were not 
significant enough to explain this change in vision.  She then 
noted that neurological causes had been ruled out in a July 2004 
opinion by Dr. R. (noted above) and opined that the changes may 
be cortical in origin.  She recommended an evaluation with 
neurology.  

In August 2005, the Veteran was afforded a VA examination for a 
left eye scar.  The examiner noted, based on the history provided 
by the Veteran that he had sustained a shrapnel wound to the area 
above his left eye during a fire fight in 1967.  The examiner 
noted that the scar measured 2 x .5 centimeters, was painful and 
tender to palpate, did not adhere to underlying tissue, texture 
was normal and color was hyperpigmented.  The examiner noted no 
induration, gross distortion of the face, no inflexibility or 
limitation of motion or function due to the scar and that it was 
essentially superficial in nature.  

Upon review of the probative medical evidence of record, the 
Board finds the Veteran's contentions, with regard to left eye 
vision loss, clearly and unmistakably rebutted.  

With regard to left eye vision loss, the July 2005 VA examiner 
opined that it was possible that the Veteran's left eye vision 
loss was cortical in origin, but was unable to provide a definite 
cause of the vision loss. She stated that there were no changes 
to the ocular structures that explained this decrease in vision 
and that the chorioretinal scarring and the cataract in the left 
eye were not significant enough to explain this change in vision.  
Thus, the record is unclear with regard to the cause of the 
Veteran's left eye vision loss and the Board finds the July 2005 
medical opinion speculative in this regard.  However, the 
examiner's statements constitute a medical opinion because they 
were rendered in the examiner's capacity as a physician 
addressing a medical question.  That a non-speculative nexus 
opinion is not feasible merely makes the statement non-probative 
as to a negative or affirmative answer to whether the Veteran's 
current left eye vision loss is related to service and thus "non-
evidence" on that particular question.  See Roberts v. West, 13 
Vet. App. 185, 189 (1999) (holding that "the fact that [a] 
medical opinion was inconclusive ... does not mean that the 
examination was inadequate."); Perman v. Brown, 5 Vet. App. 237, 
241(1993) (where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes "what 
may be characterized as 'non- evidence."') overruled on other 
grounds by Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008).  Further, the examiner's assessment was based on a 
complete review claims file and provided adequate rationale and 
discussion.  Notably, though she was unable to determine the 
cause of the left eye vision loss, she did not indicate any 
relationship to service, but referred the case to neurology for a 
possible cortical relationship.  In any case, this is not an 
instance where VA failed to ensure that an adequate medical 
opinion was rendered.  

A medical opinion is adequate when it is based upon consideration 
of the veteran's prior medical history and examination and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here the July 
2005 VA examiner reviewed the evidence of record and could not 
provide a non-speculative medical opinion with regard to the 
Veteran's left eye vision loss.  Because the examiner reviewed 
all the evidence of record in rendering this opinion, and 
provided a rationale for the statement, the examination and 
"opinion" rendered are not inadequate.  The Board must simply 
rely on other evidence.  

The Board notes that the probative medical evidence of record 
suggests that the Veteran's left eye vision loss had its onset 
after his non-service connected 1999 brain surgery, many years 
after service discharge.  The absence of persistent symptoms of 
the disorder at separation, along with the first evidence of left 
eye vision loss being many years later, constitutes negative 
evidence tending to disprove the assertion that the Veteran was 
disabled from such disease or injury during service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered as a 
factor, along with other factors concerning the veteran's health 
and medical treatment during and after military service).  Thus, 
the evidence of record suggests that the Veteran's left eye 
vision loss occurred many years after service.

The Board acknowledges the Veteran's contention that his current 
left eye vision loss is related to service.  However, the Board 
finds that the credibility of this contention is severely 
undermined by the above noted November 1978 medical report in 
which the Veteran indicated no history of or current injury or 
illness to the eyes.  Additionally, service personnel records 
showed that in 1969 the Veteran alleged injuries to the back, 
legs, knees, and arm, but did not refer to any injury to the left 
eye.  Moreover, the probative value of the Veteran's contention 
is undermined by his own conflicting statements made to a July 
2004 VA neurologist, reporting a gradual onset of left visual 
loss beginning after resection and radiation for his left 
intracranial astrocytoma in 1999.  Thus, the Board finds the 
Veteran's argument that his left eye vision loss is related to 
service not probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (noting that the Board is obligated to 
determine the credibility of lay statements).

Thus, the Board finds that the Veteran's contentions, reagarding 
left eye vision loss, ha been rebutted by clear and convincing 
evidence.  See 38 U.S.C.A. § 1154(b).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for left eye 
vision loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Thus, the claim must be denied.

With regard to a left eye scar, the Board finds sufficient 
evidence to support the claim.   The evidence required to warrant 
a grant of disability benefits does not have to be conclusive.  
The question is whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board acknowledges the Veteran's contention that his left eye 
scar is related to an inservice injury to the left eye and finds 
such contention credible in light of the Veteran's combat service 
and current treatment for a left eye scar.  As noted above, 
service records indicate the Veteran earned a Purple Heart and a 
Combat Infantry Badge for his service in the Republic of Vietnam 
from his first period of active duty from June 1967 to March 
1970.  Additionally, the Veteran is competent to attest to 
conditions of his service.  See 38 U.S.C.A. § 1154(a) (2009).  
Therefore, although service personnel records do not show 
specific evidence of a left eye injury or scar in service, the 
Board finds the Veteran is competent to report such an inservice 
injury and this contentions in this regard are probative.

Although a probative medical nexus opinion has not been provided 
regarding the etiology of the Veteran's left eye scar, the Board 
notes once more that the evidence required to warrant a grant of 
disability benefits does not have to be conclusive.  The question 
is whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event.  In this 
case, the Board finds the evidence of record in support of the 
Veteran's claim for service connection for a left eye scar.  See 
Gilbert, supra.  Thus, service connection is warranted.

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are appropriate in this 
case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, D.C. 9411.

The Board notes that the Global Assessment of Functioning (GAF) 
scale reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The Board notes that an examiner's classification of the 
level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

A GAF score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, occupational, 
or school functioning, for example having no friends and being 
unable to keep a job.  See DSM-IV at 46-47.

The Veteran contends that his symptoms of PTSD are more severe 
than the currently assigned ratings.  Specifically, the Veteran 
reported insomnia, night sweats, anxiety, mood swings, anger, 
isolation, depression, hyperactive response, panic, suicidal 
ideation, and flash backs.

Initially, the Board notes that the Veteran's PTSD is currently 
assigned a 10 percent disability rating from October 20, 2004 to 
November 1, 2007, and a 30 percent rating from November 2, 2007.  
Additionally, the Board acknowledges that symptoms of the 
Veteran's non-service connected brain surgery cannot be 
considered with regard to his PTSD, but with regard to any 
overlapping symptoms that cannot be clearly be disassociated from 
PTSD, the Board will resolve all doubt in the Veteran's favor.

In an October 1, 2004 treatment record the Veteran's mood was 
noted to be depressed and anxious.  The Veteran reported extreme 
difficulty with daily living activities, chores, and work.  He 
also noted memory impairment and trouble sleeping, partly due to 
night seizures.  The Veteran reported feelings of depression, 
insecurity, an inability to feel close with others, difficulty 
controlling his temper, but denied difficulty with relationship s 
with others, suicidal behavior, manic or bizarre behavior or 
compulsions.   In an October 8, 2004 VA treatment record, the 
examiner noted that the Veteran reported an angry mood with a 
changing affect during the session.  He found no evidence of a 
formal thought disorder and noted that the Veteran was a good 
historian.  He noted periodic psychomotor agitation and loud 
speech at times.  He also noted irregular and impaired sleep with 
frequent nightmares.  Judgment and insight were determined to be 
adequate.  The diagnosis was a mood disorder due to a general 
medical condition, rule out PTSD.  In a November 2004 PTSD 
consultation note, the examiner determined that the Veteran was 
experiencing severe cognitive impairment (memory problems and 
confusion) as a result of neurological surgery and radiation 
treatment and that such neurological difficulties had influenced 
the severity of the Veteran's PTSD symptoms.  

In July 2005, the Veteran was afforded a VA examination for PTSD.  
The examiner noted that the Veteran had some difficulty with 
memory and speech during the examination and indicated a 
relationship between such symptoms, including cognitive deficits, 
and a non-service connected 1999 brain surgery.  Thought 
processes were connected, coherent, and relevant.  The Veteran 
reported that he had been married twice and had two grown 
children with whom he hadn't seen in 20 years.  He has been 
married to his second wife since 1991.  The Veteran reported 
frequent dreams about service in Vietnam.  The examiner noted 
difficulty concentrating, hypervigilance, irritability, and anger 
related to his PTSD.  The examiner also noted that the Veteran 
was no longer able to work as a driver due to his seizure 
disorder.  The examiner found psychological testing results to be 
valid though somewhat exaggerated.  His depression scores were 
severe and included self dislike, guilt, changes in sleeping 
pattern, concentration difficulties, fatigue, and loss of 
interest in some activities, sadness, pessimism, suicidal 
thoughts, indecisiveness and irritability.  The examiner opined 
that scores also indicated that the Veteran felt alienated from 
others, suffered from anxiety, tension, and depression, and 
displayed a variety of somatic symptoms which were nonspecific.  
The examiner noted that the Veteran may at times appear to be 
confused and in a state of panic with a tendency to show poor 
judgment.  He also noted feelings of hostility and aggression 
that he harbored but was unable to express.  The examiner related 
memory and cognitive impairment to the Veteran's 1999 brain 
surgery and opined that the brain surgery had elicited 
distressing memories of Vietnam which had become more intense and 
unmanageable.  He related the Veteran's depression to his 
physical disability.  He determined the Veteran to be 
unemployable and diagnosed PTSD with depressive disorder and a 
GAF score of 50.

A February 2007 VA treatment record noted a euthymic mood with an 
appropriate affect and good insight and judgment.  The GAF score 
assigned was 50.  

In November 2007, the Veteran was afforded a second VA 
examination for PTSD.  The examiner noted symptoms and findings 
similar as reported above.  The Veteran reported re-experiencing 
symptoms, avoidance, arousal, a depressed mood, feelings of guilt 
and suicidal thought without attempt.  The Veteran's affect was 
noted to be anxious, depressed, and congruent with this depressed 
mood.  Thought processes were noted to be goal-directed and well 
organized.  There was no homicidal ideation or delusions.  
Insight and judgment were fair.  The diagnosis was PTSD with 
depressive disorder, not otherwise specified.  The examiner 
opined that the Veteran's symptoms were moderate in nature and 
frequency and that his PTSD symptoms and depression would cause 
significant reduced productivity and marked interference with his 
ability to interact effectively.  The examiner opined that 
approximately 50 percent of his impairment could be attributed to 
PTSD and that he had the ability to manage his own personal and 
financial affairs.  

In May 2009 private evaluation of PTSD, the Veteran reported 
similar symptoms as noted above.  Additionally, the Veteran 
reported anxiety and panic attacks occurring once per month with 
one episode of hospitalization.  The examiner noted that the 
Veteran was a successful husband and father.  He also noted that 
the Veteran was currently retired, but opined that PTSD symptoms 
would have imposed mild limits on work success.   

A July 2009 VA treatment record noted severe depression with a 
GAF score of 60.

Based on a review of the complete evidence of record, and 
resolving all doubt in the Veteran's favor, the Board finds that 
a rating of 50 percent, and no higher, for PTSD is warranted for 
the entire period on appeal.  The evidence shows moderate 
occupational and social impairment with reduced productivity and 
reliability due to PTSD symptoms which include irritability, 
depression, chronic sleep impairment, avoidance, arousal, 
suicidal ideation, occasional panic attacks, and disturbances in 
mood and motivation.  The Board notes that the Veteran maintains 
a successful marriage and family life.  Further, the Board notes 
that the Veteran's symptoms appear to have remained consistent 
over the course of the entire appeal period.  In this regard, the 
Veteran has reported the same symptoms consistently and the 
medical evidence, to include steady GAF scores, indicates that 
the Veteran's PTSD symptoms have remained relatively unchanged.  

With regard to evidence of speech, memory and cognitive 
impairment, the Board finds these conditions unrelated to the 
Veteran's PTSD.  As noted above, probative medical evidence of 
record, to include the July 2005 and November 2007 VA examination 
reports, associates such symptoms with the Veteran's non-service 
connected 1999 brain surgery.  The Board finds the examination 
reports probative as they are based on a full reading of the 
Veteran's claims file and the statements of the appellant.  The 
reports also provided rationale for the opinions and summarized 
the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  Thus, the evidence shows that any 
cognitive impairment, to include memory loss, is related to a 
history of brain surgery not associated with service connected 
PTSD.

A rating higher than 50 percent is not warranted, for any period 
on appeal.  The evidence above indicates that most if not all of 
the criteria necessary for a higher rating are not met.  Although 
there is evidence of severe depression with suicidal ideation, 
the remaining criteria are not met.  There is no evidence of 
inappropriate behavior, near-continuous panic attacks, impaired 
judgment, thinking, or impulse control, flat affect, or 
obsessional rituals, related to PTSD.   Furthermore, the 
probative medical evidence of record indicates that not all of 
the Veteran's psychological symptoms are solely attributable to 
PTSD, but are, at least in part, attributable to residuals of the 
Veteran's neurological and other physical disabilities.  
Nonetheless, the Veteran's primary symptoms with respect to his 
service-connected PTSD as detailed in the law and regulations 
portion above, fit precisely into the criteria for a 50 percent 
rating.  As noted above, any evidence of cognitive impairment is 
not related to PTSD and thus, cannot be used to assign a higher 
disability rating.  Overall, the evidence of record shows the 
Veteran's symptoms are moderate in nature, warranting a 50 
percent disability evaluation.  

The Board points out the Veteran's consistent GAF scores ranging 
from 50 to 60, indicating moderate symptoms, of PTSD that more 
closely approximate a 50 percent disability rating.  See DSM-IV 
at 46-47.  Therefore, a rating of 50 percent and no higher, is 
warranted.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis. Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD symptoms with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.  More specifically, with regard to unemployability and 
restricted activities, the medical evidence of records shows that 
the Veteran is retired and his activities are restricted, due to 
his neurological residuals of a non-service connected brain 
surgery and seizure disorder, rather than symptoms of PTSD.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  There is no evidence in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for total disability 
based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record. 
However, in this case, the Board observes that a claim for TDIU 
has not been raised by the record.  As noted above, the medical 
evidence of records shows that the Veteran is unemployed due to 
neurological residuals of a non-service connected brain surgery 
and seizure disorder, rather than symptoms of PTSD. Further, the 
Veteran has not alleged that he is unable to work solely due to 
symptoms of PTSD.  





ORDER

Entitlement to service connection for a left eye scar is denied.

Entitlement to service connection for left eye vision loss is 
denied.

Entitlement to a 50 percent disability evaluation for PTSD, for 
the entire period on appeal, is granted subject to the laws and 
regulations governing the payment of monetary benefits. 



REMAND

Although further delay is regrettable, the Board finds that 
additional development is required to adjudicate the remaining 
issue on appeal.

In this case, the Veteran contends that his left side neuropathy 
is related to service, to include exposure to herbicides.  The 
Veteran had service in Vietnam, thus exposure to herbicides is 
conceded.  

Current treatment records show complaints of left sided 
neuropathy since the time of a 1999 brain surgery.  However, in 
an October 2004 lay statement, the Veteran's spouse reported that 
the Veteran had experienced such neuropathy for as long as she's 
known him (since approximately 1980).  The Board notes that no 
medical opinion has been offered in this regard.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See, e.g., 38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on the evidence above, the Board finds a VA examination 
necessary in order to determine whether the Veteran's current 
neuropathy of the left side is related to service, to include 
herbicide exposure.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim].  As this case presents certain 
medical questions which cannot be answered by the Board, a VA 
examination must be conducted.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  Thus, a 
VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see 
also Colvin, supra.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his neuropathy of the left side.  
The Veteran's claims folder must be provided 
to the VA examiner to review in conjunction 
with the Veteran's examination.  The 
examination report should state that the 
claims folder has been reviewed.  The 
examiner should first provide an opinion 
regarding the diagnosis of the Veteran's 
left sided neuropathy.  If a diagnosis is 
provided, the examiner should be requested 
to express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the Veteran's left side neuropathy 
is the direct result of service, to include 
exposure to herbicides.  The examiner should 
note that exposure to herbicides has been 
conceded.  The examiner should also note the 
lay evidence of record indicating that the 
Veteran has experienced neuropathy of the 
left side since service discharge as well as 
the Veteran's history of brain surgery and 
treatment for seizures.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If a diagnosis cannot be rendered with 
regard to the Veteran's left side 
neuropathy, the examiner should so state.  
The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  The RO should then issue an appropriate 
statement of the case (SOC) on the issue of 
entitlement to service connection for a 
dental condition for compensation purposes.  
The appellant should be notified that if he 
wants to appeal, he has to submit a 
substantive appeal within 60 days of the 
SOC.  If, and only if, the appellant 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to the 
Board.

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the remaining 
claim of entitlement to service connection 
for a right ankle disability based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand, and all governing legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


